Aldis, J.
By the 79th section of chapter 32, Comp. Stat., relating to the trustee process, a justice has jurisdiction when the sum in demand does not exceed $100. This follo'ws the language of the statutes giving jurisdiction to justices in civil suits. It seems to give the power to render just the same judgment against the trustee that they have against a defendant. *212And it seems reasonable that tbe power to render a judgment against the one should be co-extensive with the other. If so, a justice may render a judgment against a trustee for the amount of damages and costs recovered against the principal debtor. But.as the damages cannot exceed $100, so the trustee can only be held liable for $100 damages and costs.
But for the $100 damages and for the costs, the trustee may be adjudged liable, though such costs when added to the damages shall exceed $100. By the appeal of the principal debtor the judgment of the justice of the peace against him was vacated, and hence the amount for which the trustee might be liable became uncertain. See sections 26 and 80 of chapter 32 of Comp. Stat. The trustee not appearing to disclose and limit the extent of his liability, he became liable “ for the amount of the damages and costs recovered by the plaintiff al the time the judgment was rendered against the principal defendant,” sec. 2G Comp. Stat., chap. 32. If the trustee had reason to fear that the accu-j mulation of costs in the suit between the plaintiff and the defendant would rise to a larger sum than she owed the defendant, she should have limited the extent of her liability by dis-, closure ; and in tl.e absence of such disclosure the court could 'only render the judgment they die].
Judgment affirmed.